            Case 3:19-cr-00621-EMC Document 153 Filed 07/14/21 Page 1 of 5



 1   GEOFFREY A. HANSEN
     Acting Federal Public Defender
 2   Northern District of California
     ANGELA CHUANG
 3   CARMEN SMARANDOIU
     Assistant Federal Public Defenders
 4
     19th Floor Federal Building - Box 36106
 5   450 Golden Gate Avenue
     San Francisco, CA 94102
 6   Telephone: (415) 436-7700
     Facsimile: (415) 436-7706
 7   Email:       Angela_Chuang@fd.org

 8
     Counsel for Defendant Abouammo
 9
10
                                 IN THE UNITED STATES DISTRICT COURT
11
                           FOR THE NORTHERN DISTRICT OF CALIFORNIA
12
                                       SAN FRANCISCO DIVISION
13

14
      UNITED STATES OF AMERICA,                    Case No.: CR 19–00621 EMC
15
                    Plaintiff,                     DEFENDANT ABOUAMMO’S SECOND
16                                                 SUPPLEMENTAL BRIEFING IN
             v.                                    SUPPORT OF MOTION TO SUPPRESS
17
      AHMAD ABOUAMMO,                              Court:          Courtroom 5, 17th Floor
18
                    Defendant.                     Hearing Date:   August 4, 2021
19                                                 Hearing Time:   2:30 p.m.
20

21

22

23

24

25

26

27

28
              Case 3:19-cr-00621-EMC Document 153 Filed 07/14/21 Page 2 of 5



 1        The inevitable discovery doctrine does not apply.
 2          The inevitable discovery doctrine cannot be used “to excuse the failure to obtain a search
 3   warrant where the police had probable cause but simply did not attempt to obtain a warrant.” United
 4   States v. Mejia, 69 F.3d 309, 320 (9th Cir. 1995); see United States v. Lundin, 817 F.3d 1151, 1161
 5   (9th Cir. 2016). Where the government obtained a warrant lacking probable cause, its “‘assertion that
 6   it would have obtained a lawful search warrant based upon the information subsequently discovered
 7   would emasculate the [probable cause] requirement for a search warrant….’” Wayne R. LaFave, 6
 8   Search And Seizure § 11.4(a) (6th ed. 2020) (quoting approvingly State v. Handtmann, 437 N.W.2d
 9   830, 838 (N.D. 1989)). Application of the doctrine in this scenario “‘would encourage law-
10   enforcement shortcuts . . . [and] would also encourage incomplete police investigations in the hope
11   that information subsequently discovered would cure a defective warrant. We cannot legitimize that
12   type of investigatory practice.’” Id. As in the Mejia line of cases, the doctrine does not apply.
         Based on the state of its investigation in August 2016, the FBI would not have obtained a
13
         search warrant for Abouammo’s Google emails in late 2017 or 2018
14
            The inevitable discovery doctrine “permits the admission of otherwise excluded evidence ‘if
15
     the government can prove that the evidence would have been obtained inevitably’” through lawful
16
     means. United States v. Reilly, 224 F.3d 986, 994 (9th Cir. 2000) (quoting Nix v. Williams, 467 U.S.
17
     431, 444 (1984)). This showing cannot involve speculation, “but focuses on demonstrated historical
18
     facts….” Nix, 467 U.S. at 444 n.5. This Court must determine inevitability “‘prior to the unlawful
19
     conduct, based on the information possessed and investigations being pursued at such time.’” United
20
     States v. Lang, 149 F.3d 1044, 1047 (9th Cir.), amended, 157 F.3d 1161 (9th Cir. 1998) (quoting
21
     United States v. Drosten, 819 F.2d 1067, 1070 (11th Cir. 1987)) (emphasis added). The doctrine
22
     “requires the district court to determine, viewing affairs as they existed at the instant before the
23
     unlawful search, what would have happened had the unlawful search never occurred.” In re 650 Fifth
24
     Ave. & Related Properties, 830 F.3d 66, 102 (2d Cir. 2016) (emphasis in original and added; internal
25
     quotations omitted). The doctrine applies “only when the fact that makes discovery inevitable is born
26
     of circumstances other than those brought to light by the illegal search itself.” Reilly, 224 F.3d at 995.
27
            To prove inevitable discovery, “the Government must make a detailed showing of each of the
28
     contingencies involved and the District Court must find each contingency satisfied with respect to
     SEC. SUPP. BR. ISO MOTION TO SUPPRESS
     ABOUAMMO, CR 19–00621 EMC
                                                         1
               Case 3:19-cr-00621-EMC Document 153 Filed 07/14/21 Page 3 of 5



 1   each item of seized evidence.” In re 650 Fifth Ave. & Related Properties, 830 F.3d at 106 (emphasis
 2   added; internal quotations omitted). Here, the government argues that the FBI would have obtained a
 3   warrant after it learned from Twitter, in late 2017, that Abouammo accessed Twitter User-1’s
 4   account. See Dkt. No. 147 at 2, 3, 6; Dkt. 147-1 (“Wu Dec.”) ¶ 10. But the government cannot
 5   demonstrate (and does not claim) that, based on its investigation status in August 2016 (before the
 6   Google SW), it would have requested that information from Twitter. Nor can the government prove
 7   (and it does not claim) that its 2017 request was not prompted by seeing Abouammo’s emails,
 8   especially Foreign Official-1’s January 17, 2015, email regarding Twitter User-1.1
 9           The FBI investigated unauthorized access of Twitter user data from the beginning and focused
10   on Twitter User-1 due to its prominence and Alzabarah’s access. But until the Google SW, the FBI
11   did not suspect Abouammo of improperly accessing accounts. Rather, he was of interest due to his
12   prior Twitter employment and sporadic contact with Foreign Official-1, Twitter Employee-1, and
13   others. See Google SW ¶¶ 69-78. Nor did the FBI suspect Twitter Employee-1 of improperly
14   accessing Twitter User-1. Compare Google SW ¶ 70 with Google SW ¶ 33-34. Only after obtaining
15   the January 17, 2015, email, did the FBI seek the list of all Twitter employees who accessed Twitter
16   User-1 (September 2017), and details about Abouammo’s access (October 2017). Wu Dec. ¶ 7(a).
17   And only then did the FBI obtain some of Abouammo’s Twitter emails (October 2017). Id. ¶ 7(c).
18           The “demonstrated historical facts” thus show that the FBI had no reason to suspect that any
19   employees besides Alzabarah had improperly accessed Twitter User-1, and therefore would not have
20   subpoenaed that information from Twitter. Importantly, Wu does not claim otherwise. See Wu Dec. ¶
21   7. And any such claim would be contradicted by the FBI’s pursuing these investigatory steps only in
22   late 2017, after it learned of the January 17, 2015, email from the Google SW. At a minimum, the
23   government cannot demonstrate that the information from Twitter was “born of circumstances other
24   than those brought to light by the illegal search itself” – that is, the January 17, 2015, email. Reilly,
25   224 F.3d at 995. Because the Court “cannot say with any certainty that the [FBI] would have
26   discovered the evidence if the illegal search had not occurred,” the doctrine does not apply. United
27   States v. Ramirez-Sandoval, 872 F.2d 1392, 1400 (9th Cir. 1989).
28
     1
         Critically, the only source for the January 17, 2015, email is the Google SW.
     SEC. SUPP. BR. ISO MOTION TO SUPPRESS
     ABOUAMMO, CR 19–00621 EMC
                                                          2
              Case 3:19-cr-00621-EMC Document 153 Filed 07/14/21 Page 4 of 5



 1        The emails would not have been inevitably discovered at a later time
 2          The government also cannot meet its burden of proving that all emails would have been found
 3   at the time of a later search. The government assumes that such a search would have happened in late
 4   2017. Dkt. No. 147 at 6 n.2. That is pure speculation, unsupported by evidence, and belied by the FBI
 5   waiting years to seek search warrants for Foreign Official-1’s email (September 11, 2018) and for
 6   Abouammo’s Twitter work email (May 31, 2019). Even assuming arguendo that a search would have
 7   happened in late 2017, it cannot be assumed that all emails would still have been found simply
 8   because the government later discovered the January 17, 2015, email on Abouammo’s computer in
 9   2018. Id. Discovery of one email in 2018 does not demonstrate that all other emails still existed in
10   late 2017 or later, given the ease of deleting emails.2 For instance, the Craigslist emails (regarding
11   the watch) were not discovered on Abouammo’s computer in 2018.
12          Because emails are easily deleted and some were indeed not found in 2018, the government
13   cannot meet its burden of showing that all Google emails would have inevitably been found in late
14   2017 or later. See, e.g., United States v. Young, 573 F.3d 711, 721-22 (9th Cir. 2009) (government did
15   not demonstrate that defendant would not have gone to his hotel room, “decided to store the firearm,
16   or, alternatively, take his belongings with him and vacate the room”); United States v. United States
17   v. Boatwright, 822 F.2d 862, 864-65 (9th Cir. 1987) (“Rickie would not have waited patiently beside
18   his weapons for an agent to arrive with a warrant.”); United States v. Baires-Reyes, 750 F. App’x
19   548, 550 n.3 (9th Cir. 2018) (not “inevitable” that officers would have found the same evidence and
20   made the same observations if they came back to defendant’s residence with a warrant).3
21          At a minimum, the government has not met its burden regarding the Craigslist emails, which
22   must be suppressed. The government should also be ordered to specifically identify any other Google
23   emails that it intends to use at trial, and demonstrate with specificity that those emails would
24   inevitably been found in late 2017 or at a later time.
25
     2
       Complete deletion of data in a Google account from all Google systems takes at most 6 months. See
26   https://policies.google.com/technologies/retention;
     https://cloud.google.com/security/deletion#deletion_timeline.
27   3
       The government’s reliance on Segura v. United States, 468 U.S. 796 (1984), to avoid its burden of
     proving that the emails would have been inevitably found at a later time is unavailing. Segura
28   involved the independent source doctrine, which means that the evidence actually was discovered.
     See Lundin, 817 F.3d at 1162. The government’s burden is not the same under the two doctrines.
     SEC. SUPP. BR. ISO MOTION TO SUPPRESS
     ABOUAMMO, CR 19–00621 EMC
                                                         3
               Case 3:19-cr-00621-EMC Document 153 Filed 07/14/21 Page 5 of 5



 1

 2
      Dated:     July 14, 2021                      Respectfully submitted,
 3
                                                    GEOFFREY A. HANSEN
 4                                                  Acting Federal Public Defender
                                                    Northern District of California
 5
                                                              /S
 6                                                  ANGELA CHUANG
                                                    CARMEN SMARANDOIU
 7                                                  Assistant Federal Public Defenders
 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28

     SEC. SUPP. BR. ISO MOTION TO SUPPRESS
     ABOUAMMO, CR 19–00621 EMC
                                                4
